       Case: 4:18-cv-00150-GHD-RP Doc #: 55-1 Filed: 09/04/19 1 of 2 PageID #: 532




                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION

JERRY VANWAGNER                                                                        PLAINTIFF

VERSUS                                                     CIVIL ACTION NO. 4:18-CV-150-GAD-RP

CENTURION OF MISSISSIPPI, ET AL                                                     DEFENDANTS

                DECLARATION OF NURSE PRACTITIONER ANGELA BROWN

           Pursuant to 28 U.S.C. § 1746, I, Nurse Practitioner Angela Brown, declare as follows:

           1.      I am over the age of twenty-one and am in all respects competent to give testimony

under oath. The matters set forth below are based upon my own personal knowledge.

           2.      I am a Nurse Practitioner at Mississippi State Penitentiary (“MSP”), and I am

employed by Centurion of Mississippi, LLC (“Centurion”).

           3.      Centurion has a contract with the Mississippi Department of Corrections

(“MDOC”) 1 to provide certain medical care to inmates in the custody of MDOC.

           4.      I am familiar with the medical records and treatment of Jerry Vanwagner, MDOC

#161751 (“Vanwagner”), and I am familiar with MDOC’s policy regarding the medical treatment

provided to inmates diagnosed with Hepatitis C.

           5.      Based on my review of Vanwagner’s medical records, Vanwagner tested positive

for Hepatitis C and has been a patient in MSP’s Chronic Care Program for inmates diagnosed with

Hepatitis C. In Chronic Care, medical staff monitors his condition, and Vanwagner has remained

in Chronic Care at all times relevant to this Complaint.

           6.      In Chronic Care, patients’ enzymes levels of the liver are monitored with blood

counts and exams for a determination of the signs of disease including ascites and jaundice. This


1
    Centurion’s contract with the MDOC was effective July 1, 2015.




                                                                                            A
Case: 4:18-cv-00150-GHD-RP Doc #: 55-1 Filed: 09/04/19 2 of 2 PageID #: 533
